

115 HR 5880 IH: Job Opportunity and Business Services Act
U.S. House of Representatives
2018-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5880IN THE HOUSE OF REPRESENTATIVESMay 18, 2018Mr. Aguilar (for himself, Mr. Cárdenas, and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Workforce Innovation and Opportunity Act to remove certain restrictions on advertising
			 and public relations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Job Opportunity and Business Services Act or the JOBS Act. 2.Advertising and public relations (a)ReportsSection 185(d)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3245(d)(1)) is amended—
 (1)in subparagraph (D), by striking and at the end; (2)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (F)the advertising budget and a description of the advertising for which funds received under this title were used..
 (b)Clarification on advertising and public relations costsSection 195 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3255) is amended— (1)in subsection (a)(2)—
 (A)in subparagraph (B), by striking or at the end; (B)in subparagraph (C), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following:  (D)public relations and advertising costs for program outreach or activities otherwise related to carrying out the purposes of this Act under section 2.; and
 (2)by adding at the end the following:  (c)Removal of certain regulatory restrictionsNone of the restrictions on advertising or public relations described in section 200.421 of title 2, Code of Federal Regulations (or successor regulations), shall apply to this title..
 3.RegulationsNot later than 90 days after the date of enactment of this Act, the Secretary of Labor shall issue regulations to place safeguards on funds received under title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.) that may be used to advertise to the public to ensure that such funds are not used in a fraudulent manner or in any way misappropriated.
		